Title: [Edward Everett] to James Madison, 29 April 1832
From: Everett, Edward
To: Madison, James


                        
                            
                                My dear Sir.
                            
                            
                                
                                    Washington
                                
                                  29 April 1832
                            
                        
                        I beg leave to send You a copy of a Report of a select Committee of the Senate on the subject of the New
                            Apportionment. The amendment recommended in that report has prevailed in the Senate by the casting vote of the
                            Vice-President. The bill as amended has been referred in the H. R to a Committee of which I am a Member. I am greatly
                            desirous of knowing your Opinion of the principle of this amendment. I am not unacquainted with Your general views of the
                            bill of 1792, w’h was rejected by Genl. Washington; but the present bill amendment is not considered obnoxious to the
                            greatest objections urged against that bill.
                        I should like also to know (if Your Memoranda of the federal convention furnish the information) whether
                            there was any precise estimate of the population of Each State upon which the apportionment of representatives Contained
                            in the Constitution for the first Congress was founded. (Const. Art I. Sect. 2. Par. 3)
                        Was the Number 65 for the first house assumed because the Population was roundly taken at 3,000,000 which
                            with a ratio of 40,000 (the ratio adopted till the very close of the convention) w’d give just 65?
                        Mr Adams has suggested another reason yt. that by the old confederation each State sent not exceeding Seven nor
                            less than two delegates to Congress. Seven Members for 13 States gives 91. Two for each State 26. The difference 65. The
                            Senate Consisted of 26 & the House of 65. I confess this looks rather Pythagorian to me, but it may have a
                            foundation in fact.
                        Luther Martin suggests that in the apportionment contain’d in the Constitution the large States were thought to be injured & the Small States unduly favored. (Elliott’s debates Vol. IV p. 24 of Luther Martin’s
                            "Genuine Information") Does Yr impression of what was then the general opinion on this point coincide with this statemt.
                            of L. Martin?
                        Is Your recollection of the circumstances of Genl. Washington’s rejection of the bill of 1792 in conformity
                            with the Statemt. contain’d in Jefferson’s works Vol. IV. p 466, under date 6 April 1792.
                        I beg leave to say, Dear Sir, that any information You may be pleased to give me on this Subject shall be
                            received as confidentially as You may direct. I should be gratified of course to make use of what You may communicate to
                            me on this subject as coming from You; but I shall esteem it a great favor (should that not be agreeable to You) to be
                            instructed confidentially on the subject.
                        I feel some remorse, Dear Sir, in so frequently troubling You, but the importance of this question has seemed
                            sufficient to authorize me to throw myself on Your indulgence. I am, Dear Sir, with the highest respect Faithfully Yours
                        
                            
                                
                            
                        
                    May I add that as the Subject will be finally acted upon at a very Early day I should be happy to hear from You as Early As
                            Your convenience will permit.